11/23/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 20-0433


                                        DA 20-0433


IN THE PARENTING OF:

 T.J.E.,                                                                     NOV 2 3 2020
                                                                         Bowen Greenvv000
                                                                       Clerk of Suprerne Court
             A Minor Child,                                               State of Montana



 RACHEL RENE ERICKSON,
                                                                       ORDER
              Petitioner and Appellant,

       and

 TRAVIS JOHN ERICKSON,

              Respondent and Appellee.


       Upon consideration of r Appellant's motion for extension to of time to file her opening
brief, and good cause appearing,
       IT IS ORDERED that the motion for extension is GRANTED. Appellant's opening brief
is due January 4,2021.
       DATED this        day of November,2020.
                                                  For the Court,




                                                                   Chief Justice